Citation Nr: 1228208	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pain disorder to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2003, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO.


REMAND

In June 2008 and in August 2008, the Board obtained an expert medical opinion from the Veterans Health Administration.  In the opinion, the VHA expert stated that the Veteran had a chronic pain disorder related to a pre-existing back injury that was aggravated by service. 

In a decision in July 2001, the Board granted service connection for disabilities of the cervical and the thoracolumbar segments of the spine.  And remanded the claim of service connection for a pain disorder as secondary to the service-connected disabilities of the spine. 








The record is insufficient to decide whether the Veteran's pain disorder is a physical manifestation of the already service-connected disabilities of the spine or a separate systemic neurologic condition and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neurologist or physician to determine:

a).  Whether the Veteran has a neurological disability, and, if so, 

b).  Whether the neurological disability is a physical manifestation of the already service-connected disabilities of the spine, or a new and separate condition.   

c).  If the neurological disability is a new and separate condition, then is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's currently disability is caused by or aggravated by the service-connected disabilities of the spine. 









In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the neurological disability beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are multiple potential causes, when one cause or aggravating factor is not more likely than any other to cause or aggravate the neurological disability, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner. 

2.  After completion of the foregoing development, adjudicate the claim of service connection to include as secondary to service-connected disability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


